I dissent on the ground that the court on the facts in this case is not entitled to say that the case should be withdrawn from the jury and it be held as a matter of law that the charge of ten dollars complained of was a "device or pretense of charging for * * * services," whereby plaintiff sought "to obtain a larger compensation" for the loan of his money than is provided by the statute.
GRAY, WERNER and WILLARD BARTLETT, JJ., concur with CULLEN, Ch. J.; CHASE and COLLIN, JJ., concur with HISCOCK, J.
Order affirmed, etc.